Citation Nr: 0831955	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE
 
Entitlement to service connection for hypertension.
 
 
REPRESENTATION
 
Appellant represented by:     The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from February 1963 to 
September 1966.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Winston-
Salem , North Carolina , Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge in May 2008 via video conference. A copy of the 
transcript of this hearing has been associated with the 
claims file.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
The veteran alleges that elevated blood pressure readings 
during service were actually early manifestations of 
hypertension.  At the May 2008 videoconference hearing, the 
veteran testified that he first was aware he had hypertension 
at his separation examination.  At that time he had blood 
pressure readings of 194/82, and 156/100 on the following 
day.  
 
On review of the evidence of record, the Board concludes that 
further development is warranted with respect to this claim. 
The service treatment records indicate several elevated blood 
pressure readings during the veteran's period of active 
service.  In December 1962     upon enlistment his blood 
pressure was 140/80; in February 1963 blood pressure readings 
were 156/92 and after rest 124/78.  
 
In September 1966 at his separation examination a blood 
pressure of 194/82 was recorded.  The next day, the veteran's 
blood pressure reading was 156/100.  The examiner noted the 
veteran was a 20 year old white male found to have consistent 
elevated systolic blood pressure over the past few days 
without symptoms.  He had a history of rheumatic fever at age 
5 and 7.  The diagnosis was rule out hypertension, etiology 
unknown.  He was referred to the cardiology clinic but the 
physician noted that there were "no walk-ins." He 
essentially said he was too busy to see him.  The separation 
examination contains a waiver signed by the veteran to allow 
him to separate from service. 
 
The RO in April 2006 requested a medical opinion noting that 
private medical records reported a history of hypertension 
for 4-5 years; and, the veteran had one elevated reading in 
service upon separation of 156/100.  The physician was asked 
to, "Please state if it is at least as likely as not that 
the initial onset of the hypertension was during his military 
service as evidenced by the elevated blood pressure 
reading."  
 
In response a VA clinician wrote, "Unable to connect (one) 
elevated (blood pressure) to present hypertension without 
resort to speculation." The Board notes that no VA 
examination was provided to the veteran.
 
An April 1996 Sanger Clinic medical record notes the veteran 
had blood pressure readings of 186/118 and 178/110.  The 
veteran was referred to Dr. Knish noting that he appeared to 
have a history of uncontrolled hypertension for many years.  
 
A September 2006 letter from Edward J. Knish, M.D., noted 
that the veteran had been his patient since 1996.  The 
veteran was noted to have been treated for hypertension since 
discharge from service 30 years ago.  He had documented 
treatment for hypertension going back to 1990. Dr. Knish 
opined that:
 
I believe that he has chronic severe 
essential hypertension and has this since 
he was in his 20s.  He should certainly 
be considered for military benefits 
regarding his hypertension which in my 
opinion is a service-related condition.  
 
A May 2008 letter from Dr. Knish noted reviewing the 
veteran's service records.  He opined that the examiner 
during the veteran's separation examination knew the veteran 
had hypertension by the elevated blood pressures recorded and 
recommended further studies and treatment.
 
VA has a duty to assist the claimant by "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A § 5103A (West 2002).  The veteran has a 
current diagnosis of hypertension.  In light of the service 
medical record entries, the opinions of Dr. Knish, and 
because he has never been afforded a VA examination for the 
purpose of determining the etiology of his hypertension, the 
Board is of the opinion that such an examination is 
warranted.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should schedule the veteran 
for a VA cardiovascular examination to be 
conducted by a cardiologist.  The 
cardiologist is to examine the veteran 
and review the entire claims file to 
determine if the veteran's elevated in-
service blood pressure readings 
represented the onset of any currently-
diagnosed hypertension or whether 
hypertension manifested itself to a 
compensable degree within one year after 
the appellant's September 1966 service 
separation.  In this respect a 
compensable evaluation for hypertension 
is in order when diastolic pressure 
predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more.  A 
10 percent rating is also awarded to 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous    medication for 
control.  The veteran's claims folders 
and a copy of this remand must be 
provided to the examiner for review.  
 
Following the examination and a review of 
the claims file, the examiner is to opine 
whether it is at least as likely as not, 
i.e., is there is at least a 50/50 
chance, that hypertension had its onset 
in service.  If it is more likely than 
not that hypertension did not have its 
onset in service, the examiner is asked 
to state whether hypertension manifested 
to a compensable degree within one year 
following discharge from service.  
 
In responding to these questions, the 
specialist is to provide a rationale for 
his or her opinion, and address the 
evidence of record using sound medical 
principles.  The examiner must 
specifically comment on the opinions 
offered by Doctor Knish.  If the 
specialist cannot offer an opinion 
without resorting to speculation, he or 
she must so state, and explain why 
speculation is required to reach the 
opinion offered.  If the specialist 
determines that the veteran should be 
examined, then an examination should be 
scheduled.
 
2.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 
 
3.  The RO should review the specialist's 
report to ensure that it is in complete 
compliance with the directives of the 
remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
4.  Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for hypertension.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




